Citation Nr: 0007674	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  97-12 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for generalized anxiety 
disorder, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1979 to 
November 1982.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 1996 rating 
decision of a Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
an increased rating for generalized anxiety disorder.  He 
responded with a September 1996 notice of disagreement, and 
was sent a November 1996 statement of the case.  He then 
filed a February 1997 VA Form 9, perfecting his appeal.  


FINDING OF FACT

The veteran's service connected generalized anxiety disorder 
results in mood and motivational disturbances, and moderate 
difficulty in establishing and maintaining effective work and 
social relationships.  


CONCLUSION OF LAW

An increased rating, of 50 percent and no higher, for the 
veteran's generalized anxiety disorder is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.321, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran filed a claim in July 1995 for an increased 
rating for his generalized anxiety disorder, currently rated 
as 30 percent disabling.  The veteran had originally been 
awarded service connection for generalized anxiety disorder 
secondary to facial disfigurement resulting from an in-
service accident.  

A VA psychiatric examination was afforded the veteran in 
September 1995.  He reportedly no longer enjoyed life due to 
his facial injuries.  He liked to stay home and smoke pot, 
and had feelings of anxiety and depression.  He had been 
referred to the VA Chemical Dependency Clinic for treatment, 
but discontinued that because he "forgot about it."  The 
examiner described him as lethargic and anergic, and 
unwilling to do much to help himself.  The veteran had quit 
working in 1989 due to his various physical and mental 
problems, but admitted he could work at some jobs.  He had 
never been hospitalized for psychiatric treatment, and at the 
time took no medication for his psychiatric disability.  He 
exhibited a depressed affect and some psychomotor 
retardation.  He was "obviously mentally deficient."  Both 
visual and auditory hallucinations were denied, and he was 
fully oriented.  His psychiatric testing results were 
consistent with "extremely severe depression."  He was 
competent to manage his VA benefits.  An organic affective 
disorder was diagnosed, and a Global Assessment of 
Functioning (GAF) score of 55 was assigned.  

The veteran has also received VA outpatient treatment for his 
service connected psychiatric disability.  Clinical notes 
from 1995 onward reflect his reports of social withdrawal and 
isolation.  These symptoms followed his accident in service 
in which he sustained facial injuries.  Due to these 
injuries, he began to feel more self conscious regarding his 
appearance, and has become preoccupied with his injuries.  He 
now has few friends, and tends not to leave his house.  He 
just stays home and abuses drugs and alcohol.  His mood was 
generally sad and his affect was depressed, but he reported 
no delusions or hallucinations.  He also denied any homicidal 
or suicidal plans.  He occasionally had suicidal thoughts, 
but had no intent to act upon them.  Diagnoses have included 
depressive disorder and poly-substance abuse.  

The RO considered this evidence and issued a July 1995 rating 
decision denying the veteran an increased rating for his 
service connected psychiatric disability.  He filed a timely 
notice of disagreement, initiating this appeal.  

A new VA psychiatric examination was afforded the veteran in 
February 1999.  At that time, he had a noticeable odor, and 
exhibited a runny nose suggestive of drug use.  He continued 
to ruminate about his facial disfigurement, and others' 
responses to it.  Upon objective examination, he was fully 
oriented, but displayed psychomotor retardation and a 
depressed affect.  He also had a dull mental state, and his 
memory was poor.  No suicidal thoughts or plans were noted, 
and he had no psychotic features.  He is not currently 
receiving any form of treatment for his psychiatric 
disability, and refused offers of VA treatment.  Psychiatric 
testing results were consistent with "extremely severe 
depression," and a GAF score of 58 was assigned.  He was 
competent to manage his VA financial benefits.  

The RO considered the additional evidence added to the 
record, and continued the prior denial of an increased rating 
for the veteran's service connected psychiatric disability.  

Analysis

The veteran's claim for entitlement to an increased rating 
for his service-connected generalized anxiety disorder is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The U. S. Court of Appeals for Veterans Claims 
(Court) has held that if a veteran claims that a service-
connected disability has become worse, then the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992). 

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1999).  

The provisions of the rating schedule for determining the 
disability evaluations for mental disorders were changed 
effective November 7, 1996.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Therefore, in light of Karnas, the veteran is entitled to 
evaluation of his increased rating claim under both the new 
and the old criteria.  The RO afforded the veteran an 
additional VA psychiatric examination in February 1999, and 
reconsidered his claim under all applicable laws and 
regulations in August 1999; thus, a remand for this purpose 
is not necessary at this time.  

Currently, the veteran has a 30 percent rating for his 
generalized anxiety disorder.  Generalized anxiety disorder 
is evaluated under the provisions of 38 C.F.R. § 4.129, 
Diagnostic Code 9400.  Under this code, prior to the 
amendments of November 7, 1996, when the ability to establish 
and maintain effective or favorable relationships with people 
is considerably impaired by reason of psychoneurotic symptoms 
and the reliability, flexibility, and efficiency levels of 
the veteran are so reduced as to result in considerable 
industrial impairment, a 50 percent rating was warranted.  A 
70 percent rating was assigned when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (1996).  

As amended effective November 7, 1996, the rating criteria 
provide that where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood, and; 
difficulty in establishing and maintaining effective work and 
social relationships, a 50 percent rating is warranted.  A 70 
percent rating will be granted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessive rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and; inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9400 (1999).  

For the reasons to be discussed below, an increased rating, 
to 50 percent and no higher, is warranted for the veteran's 
service connected generalized anxiety disorder.  

Under the new criteria for psychiatric disabilities, 
disturbances in motivation and mood, and difficulty in 
establishing and maintaining effect occupational and social 
relationships, warrant a 50 percent rating.  The September 
1995 and February 1999 VA psychiatric examination reports 
both reflect some degree of social isolation, as the veteran 
tends to stay home and does not venture out into the 
community to any significant degree.  He has also been 
diagnosed with "extremely severe depression," in the words 
of the VA medical examiner, which is positive evidence of a 
disturbance in motivation or mood.  According to the VA 
examination reports, the veteran has a GAF score of between 
55-58, indicative of moderate symptoms, or moderate 
difficulty in social, occupational, or school functioning.  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed., pp. 46-47 (1994).  In 
light of 38 C.F.R. §§ 4.3 and 4.7, the preponderance of the 
evidence supports an increased rating of 50 percent for the 
veteran's service connected generalized anxiety disorder.  

However, a preponderance of the evidence is against an 
increased rating, to 70 percent, as the criteria for such a 
rating are not met under either the old or the new rating 
standards.  On all occasions of record, the veteran has 
denied any suicidal or homicidal plans.  While he has had 
some suicidal thoughts, he reported no intent to act upon 
these thoughts.  Obsessive rituals have not been noted by any 
VA medical examiner.  Likewise, the veteran has consistently 
exhibited full orientation, without gross delusions or 
auditory or visual hallucinations.  The veteran has not 
reported experiencing panic attacks on a near-continuous 
basis.  Although he has "extremely severe depression," it 
does not restrict his ability to function independently, 
appropriately, and effectively; the veteran has demonstrated 
the ability to live on his own and manage his own household 
at all times subsequent to service, and has not required 
psychiatric hospitalization, medication, or regular 
outpatient treatment.  While he was described as odorous on 
the February 1999 examination report, the remainder of the 
evidence does not reflect any impairment maintaining personal 
hygiene, outside of the single aforementioned incident.  He 
has also been judged competent to manage his VA benefits, and 
has been able to submit statements on his own behalf and 
appear for VA medical examinations.  Regarding his impulse 
control, the veteran has reported no outbursts of violence in 
the past.  

The evidence of record also does not contain any evidence of 
spatial disorientation; the veteran has been alert and fully 
oriented at all times of record.  Regarding employment, the 
veteran initially stated he quit working in 1989 due to his 
physical and mental problems; however, he subsequently 
admitted that he could work in some forms of employment.  
Overall, a preponderance of the evidence is against an 
increased rating, beyond 50 percent, for the veteran's 
service connected generalized anxiety disorder.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's generalized anxiety disorder has 
not required any psychiatric hospitalization since his 
separation from service, and is not shown by the evidence to 
present marked interference with employment in and of itself.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted at this time.  
The veteran has not otherwise submitted evidence tending to 
show that his service-connected psychiatric disability is 
unusual, or causes marked interference with employment other 
than as contemplated within the schedular provisions 
discussed herein.  

In conclusion, the preponderance of the evidence supports an 
increased rating, to 50 percent, and no higher, for the 
veteran's service connected generalized anxiety disorder.  

ORDER

An increased rating, to 50 percent and no higher, is 
warranted for the veteran's service connected generalized 
anxiety disorder.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

